Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 58, 66, 69, 73, 74, drawn to a method for producing an alfalfa plant, the method comprising selecting an alfalfa plant with an induced mutation in one or more of the four COMT alleles, and wherein selected alfalfa plant comprises mutation in each of said four COMT alleles.

Group II, claim 71, drawn to a method for producing COMT mutant allele. 

Group III, claim(s) 112, 114, 116, 117, 120, drawn to a an alfalfa plant, plant part, or plant cell comprising induced mutation in one or more of the four COMT alleles.

Group IV, claim(s) 75, 122, 124, drawn to an alfalfa plant cell or plant comprising a COMT mutant allele, or a nucleic acid sequence molecule comprising a mutant COMT nucleotide sequence.

Group V, claim(s) 59, 60, 62, 128, 129, 130, drawn to a method for producing an alfalfa plant, an alfalfa plant, plant part, or plant cell comprising induced mutation in each of the four COMT alleles.

The technical feature linking Groups I-V is down-regulation of one or more COMT alleles in alfalfa plant cell or plant to reduce syringyl content and thus reduce lignin content.  However, documents Guo et al. (The Plant Cell, 13:73-88, 2001; see in particular abstract and rest of the document) and Dixon et al. (WO 01/73090 A2; Published October 4, 2001; see in particular abstract and rest of the document) teach down-regulation of COMT gene(s) in alfalfa plant cell or plant reduces syringyl content resulting in reduced lignin content in said alfalfa plant cell or plant. Furthermore, the document Altpeter et al. (WO 2015/168158 A1, Published November 5, 2015; see in particular abstract) teach TALEN genome editing 

Therefore, the technical feature linking Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art.  

Accordingly, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts.

Applicant is required to elect ONE nucleic acid sequence and its encoded polypeptide from the following: SEQ ID NOs: 6-15, 32526-32537, 32538 and 32539 with the elected group of claims.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/              Primary Examiner, Art Unit 1663